Title: Cornelia J. Randolph to Virginia J. Randolph (Trist), 30 August 1817, document 4 in a group of documents on Jefferson’s Trip to Natural Bridge, [ca. 13–17 August 1817]
From: Randolph, Cornelia Jefferson
To: Trist, Virginia Jefferson Randolph


            
              
                     poplar Forest 
                     Aug. 30 1817
                  
            
            I am very much oblig’d to you my Dear Virginia for your two letters & am quite outrageous at Elizabeth 
                  Harriet & Mary’s neglecting me so, however I will write to Harriet if I have time because I promis’d her faithfully to do so, Johnny does not go to day 
                  untill day after to morrow but to morrow sister Ellen & myself have to paste numbers on all of grand papa’s books & it will take us nearly the whole day which I am very sorry for because besides wishing to write  
                  another letter I should like very well to have copied a beautiful Desdemona from Shakespear which I am afraid I cant do now for I only draw on sundays, & after this we shall only be here one more sunday & there is more to do in it than I can do in a day but to go on with
			 our journey to the Natural bridge after we had cross’d that delightful mountain where the temperature of the air was the most charming that I ever felt &  the richest, the streams the most
			 clear & rapid & the prospect which we saw here & there through the openings of the trees the finest I ever saw, we came to a level part of the country that was entirely clear’d &
			 in
			 cultivation & surrounded every where by mountains, when we had gone a mile or two grandpapa call’d to us to look back & I never was more supris’d than to see the mountain we had cross’d
			 so
			 long that it seem’d from that distance to extend at least half way round the horizon, in one continu’d & unbroken ridge, the next day tho’ we saw one still longer, the mountains here are of entirely a different shape from those in Albemarle they are not round & regular as ours are but some are these long ones & others are shap’d like sugar loaves, one that we saw the sides
			 seem’d quite as perpendicular as those of a sugar loaf, I suppose it must be impossible to climb up it. when we got to Greenlee’s the house was an excelent brick house as well built as the houses of Lynchburg & there were three others building in the same yard two of brick & one of stone the one we went into was well finish’d in the inside but the filthiest place, I could not help
			 thinking of sister Ellens wondering  when she was a little girl if the house in which she was had been sweep’d today & the people & the children look’d as if their cloths never had been taken off since they were put on new. I felt exactly as if the place was polluted. I could
			 not bear to touch any thing, & at night they carried us into a very good little
			 room but the sheets of our bed were dirty & we were oblig’d to sleep on the outside of the 
                  this night as sister  Ellen had such a dreadful pain in the face that she walked up and down the room all night & did not sleep at all, grandpapa said he had a very nice comfortable bed but he slept in the room with two or three people. the next day it rain’d as hard as it could pour untill one oclock it held up then & we went to
			 the bridge tho’ it was showery all day, about two or three hundred yards from the bridge Patrick Henry a mulatto man lives, on the land of the widow Ochiltree he keeps the key of the shot tower & generally goes with persons who go to see the bridge he went with us, we knew the instant we were on the bridge & I cant concieve how any one can go on it without knowing, for you see the sides of the precipice; on looking down it has very
			 much the effect on your head that looking down a well does 
                  has, we stood on the edge & look’d down with perfect safety, & afterwards look’d out of the shot tower window, it is impossible to judge of the height from the top but when you go down
			 & see how large objects are which you thought quite small you are astonish’d I thought I saw fern growing remarkably close to the ground & afterwards found out they 
                  it was  young walnut trees about 3 or four feet high we saw a barrel sunk almost entirely in to the ground which prov’d to be a thing made to protect some of the shot works about 8 feet high, the
			 stream below look’d like a little branch & was in reality larger than Moores creek, what I took for  
                  stepping stones were large rocks large enough for us all to set on together with the greatest ease but above all what gave us the best idea of the heighth was a linen tube reaching from top to bottom,
			 looking out of the window we thought it must be a great deal smaller at bottom than at top although it was so long but we found it was the same size all the way. There was only one steep
			 difficult
			 path to get down the hill & after we got there we found that a dam had been made which together with the rise of the water prevented us entirely from getting under the bridge & we should
			 have
			 been oblig’d to come away with scarcely an idea of the bridge if it had not been for the exertions of Patrick Henry who worked for nearly an hour to contrive us a way by which we might get along, which he did by laying planks & logs from one point of the rock to the another with great difficulty we succeeded & then the scene was beyond any thing you can imagine possibly; I almo 
                  always thought the scene of the storm in the antiquary was unnatural but now I can easily believe it possible for had the water risen higher where we were there would have been no possibility of getting out of its way the least rise would have prevented us from returning the way we came & we could no more climb up the rock than we could up any
			 other high wall but I believe it was at its highest for it did not rise while we were there tho’ we staid untill 5 oclock in the evening, afterwards we walk’d about a quarter of a mile down a
			 steep
			  path to a cave the entrance into this cave would would make a beautiful picture, the rocks rise to a great distance above your head, & before you is the stream which runs under the bridge & a
			 little island but we were told that it  
                  was an island only when the water was very high, we could not stand upright in the cave but in two or three places because a great quantity of stones & dirt had been thrown into it which had been dug to make salt petre 
                  grandpapa 
                   said he would have 
                   
                  them all taken out & have a path made to the cave from the bridge & the dam taken away, & several other improvements made, when we went it 
                  in it was so cold that we did not stay there long enough to see what the temperature was by the thermometer being afraid of taking cold after heating ourselves by scrambling  
                  among the rocks. when we return’d we had to cross the river & found we had just got there in time to be able to get over it was rising so fast it rose six inches in the time that they came over
			 in the boat & return’d with us, & it is not very wide here the people said they never remember’d to have seen it rise so fast. Adieu my Dear Virginia. I have neither time nor paper to write any more & I dare say this will more than satisfy you   yours
            
              C.R.
            
          